      Case 1:18-cv-06945-MKV-SLC Document 256 Filed 08/23/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
FRANK CIARAMELLA, et al., on behalf of
themselves and all others similarly situated,

                              Plaintiffs,
                                                     CIVIL ACTION NO.: 18 Civ. 6945 (MKV) (SLC)
         -v-


                                                                        ORDER
HOWARD ZUCKER, as Commissioner of the
Department of Health,


                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The Court has completed a preliminary review of the documents Defendant has withheld

on the basis of deliberative process (the “Documents”). (See ECF No. 226). The Court has

questions for Defendant concerning the Documents. The parties shall meet and confer and

advise the Court whether they prefer to address the Court’s questions at a brief Telephone

Conference on either 10:00 am on Monday, August 30, 2021 or Friday, September 10, 2021 at

2:00 pm, or if they prefer to address the Court’s questions at the scheduled September 17, 2021

conference.


Dated:         New York, New York
               August 23, 2021

                                                   SO ORDERED.



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
